DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 22 include “optional” inert gas.  This is indefinite as it does not define whether or not the gas is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanova et al. (J. Electrochem. Soc. 146 (6), 1999, pp 2139-2145) in view of Kaloyeros et al. (US 6346477 B1) and Yang et al. (J. Mater. Chem. C (3), 2015, pp 12098-12106)
As to claims 9-24 Ivanova et al. teaches the deposition of a cobalt rich film by providing a cobalt tricarbonyl nitrosyl precursor and hydrogen as a reactant (abstract) and depositing a thin film on a substrate surface.  Ivanova et al. teaches the reaction conditions (Table 1, p 2140) such as substrate deposition temperature and chamber temperature, but does not teach a synthesis chamber as claimed.
Kaloyeros et al. teaches the deposition of a cobalt rich film by providing a cobalt tricarbonyl nitrosyl precursor (abstract) and depositing a thin film on a substrate surface.  Kaloyeros et al. teaches the reaction conditions (Tables, Examples, cols. 6 and 9 et seq.) such as substrate deposition temperature and chamber temperature as broadly claimed Further, Kaloyeros shows the mechanism of generating transient or intermediate species in col. 9 lines 30-45, for example
Kaloyeros et al. teaches generating vapor of the precursor using an outside precursor generation system and pumping the precursor into the chamber in col. 8 39-50.  The generation of the transient species would depend upon temperature, thus it would be easily modifyable and result effective as to where this occurs.  The claims would have been obvious, and one of ordinary skill would have found it obvious to modify Ivanova with the synthesis chamber of Kaloyeros, because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)
Further, Yang et al. teaches a separate synthesis chamber for carbonyl precursors that has the claimed temperatures and pressures (p 12100, col. 1, for example) because this evaporation method allows for a larger range of precursors and faster vapor delivery (p 12098 col. 2).  Therefore, it would have been obvious to modify Ivanova et al. with the synthesis chambers of Kaloyeros et al. and Yang et al. in order to generate cobalt vapor for a larger range of precursors and faster delivery.  One of ordinary skill in the art would expect the generation of the reaction intermediate to both inherently and obviously occur as a result of performing the same process.  Any reactivity resulting from performing the process and claimed with likewise inherently and obviously be expected to produce the same reactivities as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715